779 N.W.2d 809 (2010)
Susan BUREK, Personal Representative of the Estate of James Burek, Deceased, Plaintiff-Appellant,
v.
Kimberly Beth HART, M.D., Arthur Frazier, M.D., Harper Hospital, also known as Harper-Hutzel Hospital, Huron Valley Sinai Hospital, Huron Valley Hospital, Inc., and Barbara Ann Karmanos Cancer Institute, Defendants-Appellees.
Docket No. 140186. COA No. 283729.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the November 5, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.